Adams, J.:
This case, like all similar cases, requires as a prerequisite to a recovery by the plaintiff that he should establish, by satisfactory proofs, that the injuries of which he complains were due solely to the negligence of the defendant without the intervention of any contributory negligence of his own.
*486The result of the trial indicates that, in the judgment of the learned trial court, the plaintiff, in some essential particular, failed to fulfill the obligation thus resting upon him, and it consequently becomes the duty of this court to determine .whether or not the facts in the case justify the conclusion there reached.
It requires little or no argument to show that, so far as the negligence of the defendant is concerned, the evidence was sufficient to raise a question of fact which could not properly have been withheld from the consideration of the jury. Indeed, we do not understand that the defendant disputes this proposition, for the arguments of counsel upon either side of the case have been addressed exclusively to the discussion of the question whether or not the plaintiff was guilty of some, omission of duty which he owed himself while attempting to cross the defendant’s tracks- in the manner described by him. We pass, therefore, to the consideration of this single controlling question, and in doing so shall advert to some facts supplemental to those already stated, which are clearly established by the evidence in the case, and which bear directly upon the issue thus presented.
In the first place, it appears that the - plaintiff, at the time of the accident, was, and for several years prior ■ thereto had been, in the defendant’s employ as a track repairer; and it is conceded that he not only was aware of the manner in which the trains ' were run upon the defendant’s road, but that he was familiar with this particular crossing, with the uses to which the several tracks were put, and with the dangers which were to be apprehended by - one while attempting to cross the same when they, or any of them, were being used for the storage of empty cars. The plaintiff himself testifies, and in this respect he is corroborated by all of his witnesses who gave evidence upon the subject, that, at the time of the accident, West street was so illuminated by the light of the moon and the electric lights at the depot as to be “ almost as light as day.” He further testifies that there was nothing to obstruct his view of this locomotive approaching from the west, save the cars which were standing upon the several tracks west of the street, and he says that, even'with these cars standing there, he could, from the point where he stopped near the flagman’s shanty, obtain a clear view up the main' branch towards the west for a distance of about ninety-nine feet, and *487he adds that, “ walking north, every step I took, I could see more of the main branch track; ” and that when he got into the space between the main branch and No. 1 he could see beyond Gwinn street, or, to quote his exact language, “ I could see pretty near all the way up the main branch track. I could see pretty near a mile. * * * Before I got to the main branch track by coming within this space, within three or four feet of the main branch track, I could stand there and look up the track a mile to the west by bending that way.”
Notwithstanding this evidence upon the part of the plaintiff, he insists that just before reaching the main branch he looked towards the west and did not see or hear anything of the locomotive which struck him; and that the first intimation he had of its proximity was'as he stepped upon the track, when something hit him, which was the last consciousness he had of his condition, until he found himself lying upon the ground.
That the plaintiff correctly described the situation confronting him and the opportunity which it afforded him to see the locomotive approaching on the main branch from the west, is not to be doubted; for, in addition to his own evidence upon the subject, his other witnesses all testified to substantially the same effect. We are, therefore, called upon to determine whether, in the circumstances which have been detailed, it can be fairly said that a question of fact was presented, and whether, if such question had been submitted to the jury, their verdict in favor of the plaintiff could be sustained.
This court recently had occasion to hold, in a case which, in some of its circumstances, was not unlike the present one, that where it appeared without contradiction that a person in attempting to cross a railroad track, looked in each direction before stepping upon the track on which the accident happened, the question of contributory negligence was one of fact, and not of law, although the statement of the party might itself seem to be highly improbable. (Seeley v. N. Y. C. & H. R. R. R. Co., 8 App. Div. 402.)
We regarded that case as one standing upon the border line, and we are persuaded that the doctrine there enunciated was carried to its extreme limit. In support of the conclusion which was there reached, we cited the cases now relied upon by the plaintiff, and *488more especially that of Greany v. L. I. R. R. Co. (101 N. Y. 419), in which the learned judge who wrote the opinion thus stated the law of the case : “ ‘ The plaintiff is not bound to see; he is bound to make all reasonable efforts to see that a careful, prudent man would make in like circumstances. He is not to provide against any certain result". He is to make an, effort for a result that will give safety; such effort as caution, care and prudence will dictate.’ I know of no exception to the doctrine that, where there is any evidence, direct or inferential, of care or caution oil the part of the person injured, the question whether it was in compliance with that rule is for the jury.”
In view of some of the more recent decisions of the court of last resort in this State, we feel justified in saying that, while the principle upon which this rule is made to rest has received frequent recognition, the rule itself has not been adhered to with the same degree of rigidity as characterizes its ■ statement in the foregoing quotation. But, even accepting it without modification or variation, as the rule which must govern the present action, we think the undisputed facts of the case were such as to warrant the trial court in reaching the conclusion that, by no possibility could the plaintiff, in the conditions which surrounded him, have made all the reasonable' efforts to see which a careful, prudent man should have made in like circumstances.
We have stated that, in some respects, this case resembles the Seeley case (supra), but in our opinion its similarity fails in at least two particulars, which are, of themselves, sufficient to distinguish it from that case and to remove it from the operation of the rule which was there applied. The first of which is that, while in the Seeley case it appears that the night was an extremely dark one, in this case it is conceded to have been almost as light as day ; again, in the former case there was no direct proof tending to contradict the evidence of the plaintiff’s main witness that' the decedent looked in both directions just before stepping upon the track, but in the the present one the proof upon that subject is materially different. The plaintiff’s witness, O’Brien, who, as has already been stated, was following the plaintiff in company with Miss Kerr, testifies that he was some 10 or 12 feet distant from the plaintiff, and that he saw this locomotive as it came from the west; that he first discovered it *489when it was some 60 feet west of the west line of the street, which would make it in the neighborhood of 126 feet west of the point of collision; and that when he first saw it, the plaintiff had not reached the main branch track ; that immediately upon its coming into view he called out to the. plaintiff: “ Look out, Burns, or you will get killed! ” but that the plaintiff, instead of heeding the admonition thus given, stepped upon the track and was struck. O’Brien’s companion, Miss Kerr, in attempting to detail the circumstances surrounding the accident, was obviously laboring under some embarrassment, and her statement was, in consequence, not altogether satisfactory; but she, nevertheless, corroborates O’Brien to the extent of saying that she saw the approaching locomotive at the time he called out to the plaintiff.
With these significant facts thus clearly established, the conclusion is irresistible that, if the plaintiff had looked to the west just before stepping upon the main branch track, he must of necessity have seen the approach of this locomotive in ample time to have avoided coming into collision with it; for, as he tells us, every step he took going north" from the flagman’s shanty extended.the range of his view in the direction from which it was approaching. That he did not see the locomotive cannot be satisfactorily explained upon any other hypothesis than that he did not make a reasonable effort to see it; and this explanation finds support in his own testimony, which was to the effect that just before reaching the main branch track he was looking at the lights in the depot upon the east side, and that as he was struck he was looking straight ahead, with his eyes upon the ground.
The case, in our opinion, comes quite closely within the principle laid down in Cordell v. N. Y. C. & H. R. R. R. Co. (75 N. Y. 330); Daniels v. Staten I. R. T. Co. (125 id. 407); Collins v. N. Y., C. & St. L. R. R. Co. (92 Hun, 563), and other like cases. We, therefore, conclude that the plaintiff’s exceptions should be overruled, and that judgment upon the nonsuit should be ordered in favor of the defendant, with costs. ,
Judgmént ordered accordingly.
All concurred, except Ward, J., dissenting.